UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Amendment No. 1) (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34688 Tengion, Inc. (Exact name of registrant as specified in its charter) Delaware 20-0214813 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3929 Westpoint Boulevard, Suite G Winston-Salem, NC 27103 (336) 722-5855 (Address of principal executive offices) (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer, as defined in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ]Accelerated filer[ ]Non-accelerated filer [ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company, as defined in Rule 12b-2 of the Exchange Act. Yes[ ]No [X] As of January 7, 2013, there were 2,466,914 shares of the registrant’s common stock outstanding. TABLE OF CONTENTS Page EXPLANATORY NOTE 1 PART II – OTHER INFORMATION Item 6.Exhibits 2 SIGNATURES 3 EXPLANATORY NOTE This Amendment No. 1 to Form 10-Q (this “Amendment”) amends our Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2012 originally filed on May 10, 2012 (the “Original Filing”).Due to a clerical error, we failed to include reference to internal controls over financial reporting in the introductory paragraph to item 4 and item 4(b) as required by Item 601(b)(31), and we duplicated item 4(d).This Amendment corrects the certification as required by Item 601(b)(31). Except as described above, no other changes have been made to the Original Filing.The Original Filing continues to speak as of the date filed, and we have not updated the disclosures contained therein to reflect any events which occurred subsequent to the filing date of the Original Filing. PART II – OTHER INFORMATION Item 6. EXHIBITS (a)Exhibits Exhibit No. Description Certification of John L. Miclot, President and Chief Executive Officer of the Registrant, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (Rule 13a-14(a)/15d-14(a) certification). Certification of A. Brian Davis, Chief Financial Officer and Vice President of Finance of the Registrant, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (Rule 13a-14(a)/15d-14(a) certification). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TENGION, INC. Date:January 9, 2013 By: /s/ John L. Miclot John L. Miclot President and Chief Executive Officer (Principal Executive Officer) Date:January 9, 2013 By: /s/ A. Brian Davis A. Brian Davis Chief Financial Officer and Vice President, Finance (Principal Financial and Accounting Officer)
